Citation Nr: 1537179	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder.

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.

3.  Entitlement to service connection for epilepsy, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issues of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include schizophrenic reaction, paranoid type, bipolar disorder, and depression, and entitlement to service connection for epilepsy, to include as due to a psychiatric disorder, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current chronic back disorder is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a chronic back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's December 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA thoracolumbar spine examination in May 2015.  The VA examiner who conducted this examination thoroughly reviewed the evidence of record, performed a comprehensive in-person evaluation of the Veteran, and provided a medical opinion with supporting rationale.  The Board finds that the May 2015 VA thoracolumbar spine examination report is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that the May 2015 VA thoracolumbar spine examination was inadequate.  Id.  Having provided the Veteran with the May 2015 VA thoracolumbar spine examination, the Board finds that there has been substantial compliance with its November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, there is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking entitlement to service connection for a chronic back disorder.  Specifically, he claims to have injured his back during an in-service plane crash on the flight deck of the U.S.S. Essex.  

Initially, the Veteran's service treatment records are completely silent regarding any complaints, diagnoses, or treatment for a back injury while on active duty.  Moreover, his service records do not reflect that he was involved in a plane crash on the deck of his ship.  However, according to the Veteran's statements, he walked away from the crash, but did not report or seek treatment for his low back symptoms due to his fear that he would no longer be allowed to fly.  Thus, the Veteran has confirmed that his service treatment records would not include notations of the incident.

Post-service evidence of record reveals that the Veteran has received ongoing treatment for a chronic back disorder since April 1997.  Specifically, in April 1997, the Veteran presented for private treatment with complaints of chronic, intermittent, low back pain, and pointed to the L3 to L1 region as the primary source of his pain.  During that evaluation, the Veteran reported that he incurred a "slipped disc" during his military service.  He also indicated that he injured his low back approximately three years before while trying to lift a 180 pound man.  He reported that he felt a "pop" in his low back, went to the clinic, and was apparently noted to have an L1 compression fracture.  The private physician noted the Veteran's history of L1 vertebral compression fracture many years ago and osteoarthritis.  X-rays were taken and showed an anterior vertebral compression fracture at L1, which appeared to be chronic, with sclerotic borders and hypertrophic changes.  X-rays also showed diffuse degenerative changes throughout the Veteran's lower lumbar spine, as well as left lateral listing scoliosis measuring 15 to 20 degrees.  The private physician provided an impression of chronic L1 vertebral compression fracture, multilevel lumbar degenerative disc disease, and left lateral scoliosis.   

Additional x-rays were taken during a December 2003 VA treatment consultation.  Based on these x-rays, the Veteran was given an assessment of kyphoscoliosis, an old L1 compression fracture, and severe degenerative disc disease, especially at L4-L5.

On clinical evaluation in June 2006, a physical examination of the Veteran revealed that he had mild levoscoliosis of the lumbar spine.  An impression of chronic low back pain and diffuse osteoarthritis was provided.

In September 2008, the Veteran was discharged from a private hospital.  The discharge summary indicated that the Veteran had degenerative arthritis of the back.  
VA treatment records from June 2010 indicated that the Veteran presented with osteoarthritic changes, including posttraumatic changes.  A private clinical note from July 2010 provided an assessment of degenerative joint disease.  

Private treatment records from April 2012 indicated that x-rays showed that the Veteran had a compression fracture deformity, with resultant thoracolumbar kyphosis, scoliosis, and degenerative changes of the thoracic or lumbar spine.  

In March 2013, abnormal range of motion and decreased range of motion of the lumbar spine, with local pain and stiffness, was shown.

In May 2015, the Veteran was afforded a VA thoracolumbar spine examination to determine whether any diagnosed back disorder was related to his military service.  During the examination, the Veteran reported having sustained a back injury in a plane crash while in service.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner provided diagnoses of degenerative joint disease of the lumbar spine and L1 compression fracture, wedge deformity, age unknown.  Thereafter, the examiner opined that the Veteran's degenerative joint disease of the lumbar spine and L1 compression fracture were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner stated that he was unable to identify any service treatment records indicating that the Veteran was injured in a plane crash while in service.  The examiner also stated that the Veteran's August 1946 separation physical and his August 1948 examination for voluntary Reserve naval aviation both indicated that the Veteran's spine was normal.

Based upon a longitudinal review of the record, the Board finds that service connection is not warranted for the Veteran's current back disorder.  In particular, the Board finds no competent and probative evidence linking the Veteran's current chronic back disorder to his military service.  The Veteran has not claimed ongoing back disability since his discharge from the service.  His service treatment records are completely silent as to any complaints of or treatment for a back disorder or a back injury.  Furthermore, the first post-service evidence referencing a chronic back disorder was not shown until April 1997, over 51 years after the Veteran's discharge from the service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Finally, after thoroughly reviewing the evidence of record, to include the Veteran's reported history, and evaluating the Veteran, the May 2015 VA examiner opined that the Veteran's current chronic back disorder, diagnosed as degenerative joint disease of the lumbar spine and L1 compression fracture, was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Thus, service connection for a chronic back disorder is not warranted. 

To the extent that the Veteran asserts that his current chronic back disorder is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that the Veteran's statements as to the cause of his current low back disorder cannot be considered competent evidence sufficient to establish service connection.  

As there is no probative medical evidence linking the Veteran's current back disability to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic back disorder is denied.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).  He is also seeking entitlement to service connection for epilepsy which he contends is related to his diagnosed psychiatric disorders.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the appeal period, multiple psychiatric disorders were diagnosed, to include schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; alcohol abuse; and depression.  

In November 2014, the Board remanded this matter and instructed the RO to obtain an addendum medical opinion addressing whether the psychiatric disorders, other than PTSD, diagnosed during the pendency of the claim were related to his military service.  In May 2015, an addendum medical opinion was obtained.  The VA examiner reviewed the evidence of record and then opined that the Veteran's "condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  However, the supporting rationale only addressed the etiology of the Veteran's diagnosed schizoaffective disorder.  Thus, to the extent that this opinion did not address the Veteran's other diagnosed psychiatric disorders, the Board finds that the May 2015 supplemental medical opinion did not substantially comply with the Board's November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under these circumstances, the RO must obtain another supplemental medical opinion addressing whether any of the Veteran's previously or currently diagnosed psychiatric disorders, including schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; alcohol abuse; and depression, are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Moreover, given that the Veteran claims to have epilepsy due to a psychiatric disorder, the issue of service connection for epilepsy must be remanded along with the psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who prepared the May 2015 addendum opinion, or if not available, an appropriate substitute, addressing the etiology of the Veteran's diagnosed psychiatric disorders.  The Veteran need not be reexamined, unless the examiner providing the requested opinion determines that an additional examination is needed.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  

Following a review of the medical evidence, and with consideration of the Veteran's lay statements, the January 2011 private opinion regarding the connection between the Veteran's schizoaffective disorder and his military service, the March 2012 VA examination report, and May 2015 addendum medical opinion, the examiner must provide an opinion which distinctly addresses each of the Veteran's previously and currently diagnosed psychiatric disorders, other than PTSD, including schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; cognitive disorder, not otherwise specified; alcohol abuse; and depression.  For each disorder previously or currently diagnosed, the examiner must indicate whether that psychiatric disorder was incurred in or otherwise related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the remaining claims.  The consequences for failure to report for a VA examination without good cause may include denial of the remaining claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO must review the medical report and ensure that all requested development has been completed in full.  If the report is deficient in any manner, the RO must undertake corrective actions prior to any further adjudication of the claims.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


